Citation Nr: 0729598	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  05-06 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for disfigurement of 
the head and face other than a previously service-connected 
lower lip laceration.

2.  Entitlement to service connection for a nervous system 
disorder.

3.  Entitlement to service connection for a psychiatric 
disorder other than post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for tooth loss.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for a back disorder.

7.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for a right shoulder 
disorder.

8.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for traumatic brain 
disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1966. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.



Procedural history

In a December 2003 rating decision, service connection was 
denied for disfigurement of the head and face, neurosis, a 
nervous system disorder, a skeletal system disorder, limited 
motion of the right arm, traumatic brain disease, loss of 
teeth, and bilateral hearing loss.  The veteran perfected an 
appeal as to those denials.

In November 2005, the veteran testified at a hearing held at 
the RO before the undersigned Veterans Law Judge, a 
transcript of which has been associated with the veteran's VA 
claims folder.

Issue clarification

Disfigurement of the head and face

Service connection has previously been granted for a lower 
lip laceration, which is rated under Diagnostic Code 7800 
[scars].  As the Board understands the veteran's rather vague 
presentation, he may be looking for service connection for 
additional scars which he contends were incurred in service.  
The first issue on appeal has thus been clarified to make 
this clear.

Nervous system/psychiatric disabilities

The veteran's representative has indicated that the claimed 
nervous system disorder is not a psychiatric disorder, nor is 
it traumatic brain disease.  See the November 2005 hearing 
transcript, pages 13-14, 20.  Those two issues have been 
separately adjudicated by the RO.  The Board will treat the 
claimed nervous system disorder as a disability which is 
distinct from the claimed psychiatric disability and the 
claimed traumatic brain disease.

As will be described below, service connection has been 
denied for PTSD.  Accordingly, the issue pertaining to a 
psychiatric disability remaining on appeal 
has been characterized as stated above, minus PTSD.

The Board additionally observes that in July 1996, the RO 
declined to reopen a claim of entitlement to service 
connection for major depression/somatization disorder on the 
basis that such claim had been denied in a December 1992 
rating decision.  However, the December 1992 rating decision 
in fact did not deny service connection for a psychiatric 
disorder; instead, that rating decision pertained to a 
pension claim.  Therefore, the issue regarding the 
psychiatric disorder other than PTSD is being addressed by 
the Board on a de novo basis.

The new and material claims

A review of the claims folder reveals that in a March 1992 
rating decision, service connection was denied for injuries 
to the head, back, and right shoulder.  [Service connection 
was granted for a laceration of the lower lip.] The veteran 
was notified of that decision and of his appeal rights by 
letter dated March 16, 1992.  In May 1993, the RO determined 
that he had not filed a timely Notice of Disagreement as to 
the March 1992 rating decision.  Therefore, the March 1992 
rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2006).  

In July 1996, the RO declined to reopen the veteran's claims 
of entitlement to service connection for a back disability, a 
right shoulder disability, and traumatic brain disease (head 
injury).

The transcript of the November 2005 Board hearing reflects 
that the "right arm disability" which was denied by the RO 
in the December 2003 rating decision is in fact a right 
shoulder disability.  Similarly, the  "skeletal system 
disorder" which was denied in December 2003  is a back 
disorder.  See the hearing transcript, page 5.  

These three issues are properly characterized as whether new 
and material evidence has been received which is sufficient 
to reopen the previously-denied claims of entitlement to 
service connection for a back disability, a right shoulder 
disability, and traumatic brain disease.  See 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

In light of the above discussion, the issues are as stated on 
the title page.

Remanded issues

The issues of entitlement to service connection for tooth 
loss and bilateral hearing loss; and the issues of whether 
new and material evidence has been received which is 
sufficient to reopen the previously-denied claims of service 
connection for a back disorder, a right shoulder disorder, 
and traumatic brain disease are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the VA Appeals Management Center (AMC) in Washington, DC.

Issues not on appeal

In the December 2003 rating decision, service connection was 
denied for limited motion of the left arm.  The veteran 
perfected an appeal of that denial.  However, in a statement 
submitted at the November 2005 hearing, he withdrew his 
appeal as to that issue.  See 38 C.F.R. § 20.204 (2006).

As was alluded to above, in a March 2005 RO rating decision 
service connection was denied for PTSD.  The veteran filed a 
timely Notice of Disagreement as to that denial.  In July 
2006, the RO issued a Statement of the Case.  In September 
2006, the veteran requested an extension to file a 
Substantive Appeal.  In October 2006, the veteran's request 
was denied by the RO.  

In June 2007, the veteran's national representative wrote to 
the undersigned VLJ, 
indicating that the veteran's request for additional time to 
file his substantive appeal as to the PTSD issue had not been 
acted upon by the RO and requesting that the Board consider 
the matter.  It appears that the representative was unaware 
of he RO's October 21, 2006 letter to the RO denying his 
extension request because this was contained in a temporary 
folder, not in the claims folder.  In any event, the matter 
has been settled, and it is not appealable.   See Corry v. 
Derwinski, 3 Vet. App. 231 (1992) [there is no legal 
entitlement to an extension of time; rather, 38 C.F.R. § 
3.109(b) commits the decision to the sole discretion of VA].    

Thus, the matter of the veteran's entitlement to service 
connection for PTSD is not in appellate status.

In an August 2003 report of contact and at the November 2005 
hearing (see hearing transcript, page 7), the veteran and his 
representative raised the issue of entitlement to an 
increased (compensable) rating for the service-connected 
lower lip laceration.  That issue has not been adjudicated 
and is referred to the RO for appropriate action.

Additional comment

Because of the veteran's somewhat vague and multifaceted 
presentation, there appears to be a certain amount of 
potential overlap among various claims.  
The Board wishes to make it clear that its decision on the 
merits encompasses disfigurement of the head and face other 
than the previously service-connected lower lip laceration; a 
central nervous system disorder other than organic brain 
syndrome; and a psychiatric disability or disabilities other 
than PTSD.  The Board intimates no opinion, legal or factual, 
as to any of the remanded issues or any other issues not 
decided herein. 


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that the veteran currently has disfigurement of the 
head and face other than the previously service-connected 
lower lip laceration.

2.  The competent medical evidence of record does not support 
a finding that the veteran currently has a nervous system 
disorder.

3.  The competent medical evidence of record does not 
demonstrate the incurrence of an in-service psychiatric 
disorder, and further does not indicate that a psychosis was 
diagnosed within one year after the veteran's separation from 
active service.


CONCLUSIONS OF LAW

1.  Disfigurement of the head and face other than the 
previousy service-connected lower lip laceration was not 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

2.  A nervous system disorder was not incurred in or 
aggravated by service, and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  A psychiatric disorder was not incurred in or aggravated 
by service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for disfigurement 
of the head and face other than the service-connected lower 
lip laceration; a nervous system disorder; and a psychiatric 
disorder other than PTSD.  As explained below, the remaining 
issues on appeal are being remanded for further development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters sent in 
September 2003 and October 2005, which were specifically 
intended to address the requirements of the VCAA.  The VCAA 
letters informed the veteran of the evidence necessary to 
establish direct service connection.  Accordingly, the 
veteran was informed of the information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claims.

As for the evidence to be provided by the veteran, in both 
letters, VA asked the veteran to identify relevant medical 
evidence and to send medical records.  In both letters, VA 
also provided the veteran with VA Form(s) 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), for each private or 
other non-VA doctor and medical care facility that treated 
him for his claimed disabilities.

Moreover, in the VCAA letters, the veteran was informed that 
VA would provide a medical examination if VA decides it is 
necessary to make a decision on his claims.

In the September 2003 VCAA letter, the veteran was told that 
VA was responsible for getting Federal records and that VA 
would make reasonable efforts to obtain private medical 
records.  In the October 2005 VCAA letter, the veteran was 
advised that VA was responsible for getting relevant records 
from any Federal agency, to include records from the 
military, VA medical centers (including private facilities 
where VA authorized treatment), and the Social Security 
Administration.  The veteran was also informed that VA make 
reasonable efforts on his behalf to get relevant records not 
held by a Federal agency, including records from state and 
local governments, private doctors and hospitals, and current 
or former employers.

In the September 2003 VCAA letter, the RO told the veteran 
that he may submit the evidence relevant to his claims.  In 
the October 2005 VCAA letter, the RO specifically told the 
veteran to send any evidence in his possession that pertains 
to his claims.  These requests are open ended.  The VCAA 
letters thus complied with the "give us everything you've 
got" requirement of 38 C.F.R. § 3.159(b)(1) because the 
letters informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
these claims were adjudicated by the RO in December 2003, 
after the September 2003 VCAA letter.  Therefore, the timing 
of the VCAA notice with regard to four elements in 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b)(1) is not at 
issue as to these claims.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Element (2), current existence of a disability, is not at 
issue with regard to the claim of service connection for a 
psychiatric disorder other than PTSD.  The claim for that 
particular disorder was denied based on element (3), a 
relationship between such disability to the veteran's 
service.  The claims of service connection for disfigurement 
of the head and face other than the service-connected lower 
lip laceration and a nervous system disorder were denied 
based on elements (2) and (3), current existence of a 
disability and relationship of such disability to the 
veteran's service.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to those two crucial elements.

The RO has not addressed element (4), degree of disability, 
and element (5), effective date, in a VCAA letter.  However, 
because the Board concludes below that the preponderance of 
the evidence is against the claims for service connection for 
disfigurement of the head and face other than the service-
connected lower lip laceration, a nervous system disorder, 
and a psychiatric disorder other than PTSD, any questions as 
to the appropriate disability rating and effective date to be 
assigned are rendered moot.  The Board accordingly finds that 
there is no prejudice to the veteran as to the lack of notice 
as to the fourth and fifth elements in Dingess/Hartman.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The veteran and his representative have pointed to no 
prejudice or due process concerns arising out of the lack of 
notice as to the fourth and fifth elements in 
Dingess/Hartman.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), No. 02-1077 (U.S. Vet. App. Dec. 21, 2006) [timing 
errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it].

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].    

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
The evidence of record includes the veteran's service medical 
records, his service personnel records, records from the 
Social Security Administration, and VA treatment records, 
which will be described below.  The Board finds that all 
relevant evidence necessary for an equitable resolution of 
these issues has been identified and obtained to the extent 
necessary.

At the November 2005 hearing, the veteran's representative 
noted the paucity of service medical records.  See hearing 
transcript at pages 17-18.  The representative did not, 
however, refer to any particular records which he believes 
should have been in the file but were not.  

The service medical records of record include the reports of 
the February 1963 enlistment examination and the December 
1965 separation examination, and treatment records dated from 
May 1963 to December 1965.  These dates roughly parallel the 
veteran's period of enlistment.  The service medical records 
of record appear to be a complete copy of the veteran's 
service medical records.  

In any event, as is discussed below the claims of entitlement 
to service connection for disfigurement of the head and face 
and a nervous system disorder are being denied because of a 
lack of evidence of current disability, which has nothing to 
do with the service medical records.  With respect to the 
claim for service connection for a psychiatric disability, 
the veteran does not appear to contend that he received 
psychiatric treatment in service.  He does contend that he 
was treated for acute alcoholism in service, and this is 
reflected in the service medical records.
 
Accordingly, the Board finds that there is no need for an 
additional search for service medical records.  Cf. Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile].

The Board observes that the veteran has not been accorded VA 
compensation and pension examinations with regard to his 
claims for service connection, and that medical opinions 
regarding the etiologies of those claimed disabilities have 
not been obtained.  However, for reasons explained 
immediately below, such examinations and medical opinions are 
not necessary.  

With regard to the claims for service connection for 
disfigurement of the head and face other than the service-
connected lower lip laceration and a nervous system disorder, 
because the evidence does not show that the claimed 
disabilities currently exist, an examination or nexus opinion 
is not necessary to reach a decision on those claims.

As will be discussed below, there is already medical evidence 
that the veteran currently has a psychiatric disorder.  The 
record is missing critical evidence of an in-service disease 
or injury, and the veteran's claim for service connection for 
a psychiatric disorder is being denied on that basis.  The 
outcome of this issue thus hinges on matters other than those 
which are amenable to VA examination and medical opinion.  
Specifically, resolution of the claim of entitlement to 
service connection for a psychiatric disorder hinges upon 
whether the veteran had a psychiatric disease or injury in 
service.  That question cannot be answered via medical 
examination or opinion, but rather on evidence such as the 
service medical records.

As explained in greater detail below, the outcome of the 
claim of service connection for a psychiatric disorder hinges 
on what occurred, or more precisely what did not occur, 
during service.  In the absence of evidence of in-service 
disease or injury, referral of this case for an opinion as to 
etiology would in essence place the examining physician in 
the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical opinion which 
provided a nexus between the veteran's claimed disability and 
his military service would necessarily be based solely on the 
veteran's uncorroborated assertions regarding what occurred 
in service.  The Court has held on a number of occasions that 
a medical opinion premised upon an unsubstantiated account of 
a claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].  Obtaining a medical nexus opinion under the 
circumstances presented in this case would be a useless 
exercise.  In the absence of evidence of the in-service 
incurrence of a psychiatric injury or disease, there is no 
need for a medical nexus opinion.

The Board points out that the facts of this case are 
different than the facts in Charles v. Principi, 16 Vet. App. 
370 (2002), in which the Court held that VA erred in failing 
to obtain a medical nexus opinion where evidence showed 
acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no objective 
evidence of the in-service incurrence of a psychiatric 
disease or injury.

As will be discussed below, the veteran's claims of 
entitlement to service connection for tooth loss and 
bilateral hearing loss are being remanded for medical 
examinations and medical nexus opinions.  The Board is doing 
so because, unlike the disfigurement, nervous-system-
disorder, and psychiatric-disorder issues, there is in fact 
evidence of a current disability and in-service incurrence of 
disease or injury which triggers the duty to obtain a nexus 
opinion.  See Charles, supra.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2006).  He has retained the services of a 
representative.  He testified at a hearing held at the RO in 
November 2005 before the undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits on three of the issues on appeal.

1.  Entitlement to service connection for disfigurement of 
the head and face other than the service-connected lower lip 
laceration.

Pertinent law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006); see 
also Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].

Analysis

As was alluded to above, service connection has been granted 
for lower lip laceration.  A noncompensable (zero percent) 
disability rating has been assigned for each disability.  The 
Board is mindful of the VA antipyramiding provision, 
38 C.F.R. § 4.14 [the evaluation of the same disability under 
various diagnoses is to be avoided].  Thus, the outcome of 
this issue comes down to whether separate disfigurement has 
been clinically identified.   

The critical element is Hickson element (1), current 
disability, namely whether the veteran has a disability 
manifested by disfigurement of the head and face other than 
the service-connected lower lip laceration.  

Medical records, including  VA treatment records and Social 
Security Administration records, show no such disability.  In 
fact, the veteran testified that his lower lip laceration is 
his only disfigurement.  See the November 2005 hearing 
transcript, pages 6-7.  

In essence, there is no evidence which indicates or even 
suggests that the veteran currently has disfigurement of the 
head and face other than the previously service-connected 
lower lip laceration.  A preponderance of the evidence of 
record is therefore against the claim as to this element.

As discussed in the law and regulations section above, it is 
now well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting 
that service connection presupposes a current diagnosis of 
the claimed disability]; 
see also Chelte v. Brown, 10 Vet. App. 268 (1997) [noting 
that a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection].  

For reasons stated above, Hickson element (1) has not been 
met, and the veteran's claim for service connection for 
disfigurement of the head and face other than the service-
connected lower lip laceration fails on that basis alone.

As for Hickson element (2), the veteran's service medical 
records show no disfigurement in service in the head and face 
other than the lower lip laceration.

As for Hickson element (3), no competent medical nexus 
opinion exists.  It is clear that in the absence of a current 
diagnosis of disfigurement of the head and face other than 
the service-connected lower lip laceration, a medical nexus 
opinion would be an impossibility.  

In summary, in the absence of all three Hickson elements, the 
Board concludes that a preponderance of the evidence is 
against the claim of entitlement to service connection for 
disfigurement of the head and face other than the service-
connected lower lip laceration.  The benefit sought on appeal 
is accordingly denied.

2.  Entitlement to service connection for a nervous system 
disorder.

Pertinent law and regulations

The Board will not repeat the pertinent law and regulations 
as to service connection in general.

Service connection - organic disease of the nervous system

Service connection for an organic disease of the nervous 
system may be presumed if such disability is manifested to a 
degree of 10 percent within one year from the date of 
separation from a period of qualifying active service lasting 
90 or more days.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Analysis

Initial comment

As noted in the Introduction section of this decision, the 
veteran's representative indicated that the claimed nervous 
system disorder is not a psychiatric disorder, nor is it 
organic brain disease, each of which has been developed as a 
separate issue. 

Discussion

The critical element is Hickson element (1), current 
disability, namely whether the veteran has a nervous system 
disorder.  

The Board notes that the veteran has been diagnosed with 
residuals of a head injury with a multitude of central 
nervous system dysfunction symptoms including visual 
distortion, amnesia, episodically occasional loss of 
consciousness, impaired judgment, and pain.  These symptoms 
have been and will be considered in connection with the issue 
of the veteran's entitlement to service connection for 
organic brain disease.

The veteran and his representative have not in fact 
identified any other nervous system disorder aside from 
organic brain syndrome.  The veteran has had ample 
opportunity to submit competent medical evidence of a current 
a nervous system disorder other than the disorders discussed 
in the initial comment section of this analysis, and he has 
failed to do so.  See 38 U.S.C.A. § 5107(a).
  
VA treatment records and Social Security Administration 
records indicate that no such nervous system disability has 
ever been diagnosed.  In other words, there is no competent 
medical evidence which indicates that the veteran currently 
has a nervous system disorder aside from organic grain 
disease.  

In short, for reasons stated above, Hickson element (1) has 
not been met, and the veteran's claim for service connection 
for a nervous system disorder fails on that basis alone.

As for Hickson element (2), in-service disease or injury, 
contemporaneous evidence from the veteran's period of active 
service and the first year after active service [i.e., the 
presumptive period under 38 C.F.R. § 3.309(a)] do not reflect 
a diagnosis of organic disease of the nervous system, nor do 
they encompass any findings of neurological symptomatology.  
The report of the December 1965 entrance and separation 
examination shows a normal neurologic evaluation.

As for Hickson element (3), no competent medical nexus 
opinion exists.  It is clear that in the absence of a current 
diagnosis of a nervous system disorder separate from the ones 
discussed above, a medical nexus opinion would be an 
impossibility.  

In summary, in the absence of all three Hickson elements, the 
Board concludes that a preponderance of the evidence is 
against the claim of entitlement to service connection for a 
nervous system disorder.  The benefit sought on appeal is 
accordingly denied.

3.  Entitlement to service connection for a psychiatric 
disorder, other than PTSD.

As is discussed elsewhere in this decision, the matter of the 
veteran's entitlement to service connection for PTSD has been 
developed as a separate issue.  PTSD is not within the scope 
of the current Board discussion.

Pertinent law and regulations

The Board will not repeat the pertinent law and regulations 
as to service connection in general.


Service connection - psychosis

Service connection for psychosis may be presumed if such 
disability is manifested to a degree of 10 percent within one 
year from the date of separation from a period of qualifying 
active service lasting 90 or more days.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2006).

Analysis 

Initial matter

VA treatment records show a diagnosis of alcohol dependence 
in remission.  It does not appear that the veteran is seek 
service connection for his history of alcoholism.  

In any event, no disability compensation can be paid if a 
current disability is the result of a veteran's own willful 
misconduct, including the abuse of alcohol.  
See 38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. § 3.1(n), 
3.301 (2005); see also  VAOPGPREC 2-97.  Accordingly, service 
connection may not be granted for alcohol dependence.  



Discussion

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran has a current 
acquired psychiatric disability, variously diagnosed as an 
anxiety disorder other than PTSD, a depressive disorder, a 
bipolar disorder, a psychosis, and a somatization disorder.

Moving to Hickson element (2), in-service incurrence of 
disease, the veteran's service medical records show no 
diagnosis of a psychiatric disorder, to include a normal 
psychiatric evaluations in December 1965.  Nor is there any 
evidence of a psychosis within the one year presumptive 
period after service.  See 38 C.F.R. § 3.309(a).  A psychosis 
was not diagnosed until 2004, almost four decades after 
service.    
  
While a service medical record shows an episode of acute 
alcoholism, this record does not show a diagnosis of a 
psychiatric disorder other than alcoholism.  The Board again 
notes that service connection cannot be granted for 
alcoholism.

The veteran in essence has made two contentions.  First, he 
contends that his bad behavior in service was symptomatic of 
later diagnosed psychiatric problems.  Second, he contends 
that he was assaulted on a number of occasions in service and 
that such alleged assaults led to his psychiatric problems.

The veteran's poor performance and disciplinary problems in 
service, in and of themselves, does not constitute evidence 
of a psychiatric disability.  The veteran's service records, 
although clearly indicative of less than stellar performance, 
do not reflect a diagnosis of a psychiatric disorder or 
findings of psychiatric symptomatology in service.

To the extent that the veteran is rendering his own opinion 
that his poor behavior in service was due to a psychiatric 
disorder (rather than to character flaws or some other 
reason), it is well established that a lay person without 
medical training such as the veteran is not competent to 
opine on medical matters such as the date of onset of a 
claimed disability.  See Espiritu v. Derwinski, 2 Vet. App. 
491, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions]. The veteran has submitted no competent medical 
evidence in support of his theory of entitlement.

Accordingly, in the absence of supporting medical evidence 
the Board rejects the notion that disciplinary problems and 
bad behavior in service were indicative of an underlying 
psychiatric disorder for which he should now be compensated.

With respect the veteran's second theory, that in-service 
assaults caused his current psychiatric problems, the 
veteran's service medical records show no hospitalizations or 
outpatient treatment due to an assault.  Indeed, an assault, 
much less he multiple assaults alleged by the veteran, are 
not mentioned.  Moreover, VA and private treatment records 
dating from 1991, which include psychiatric treatment, 
mention childhood physical abuse but contain no mention of 
in-service assaults. 

Analysis of the record indicates that the veteran's reporting 
of purported in-service assaults is of very recent vintage, 
commencing many decades after service and coincident with his 
claim for monetary benefits from VA.  A November 2003 VA 
treatment record shows that the veteran reported that he was 
assaulted by his platoon sergeant in 1964 which resulted in a 
two-day hospitalization.  Another November 2003 VA treatment 
record reflects that the veteran claimed that during another 
in-service assault he was thrown from a third-story window.  

Boiled down to its essence, all reference to in-service 
assaults emanates from the veteran himself.  The fact that 
such stories appear in medical reports does not serve to 
confirm them.  It is now well established that information 
from a veteran which is merely transcribed by a medical 
professional still amounts only to a statement from the 
veteran.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[generally observing that an opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described].  

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 
271 F.3d 1072, 1076 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit, citing its decision in 
Madden, recognized that that Board had inherent fact-finding 
ability.

As for the credibility of the veteran's assertions of in-
service assaults, in Caluza v. Brown, 7 Vet. App. 498 (1995), 
aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996), the Court 
remarked that the credibility of a witness can be impeached 
by a showing of interest, bias, inconsistent statements, or, 
to a certain extent, bad character.  See also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence].  

As noted above, the veteran's service medical records show no 
hospitalization or treatment for a fall or any other 
residuals of an assault or assaults.  The Board places great 
weight of probative value on the service medical records.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  Such records are more 
reliable, in the Board's view, than the veteran's unsupported 
assertion of events now four decades past.  See also Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [noting 
that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact].  

In addition, the veteran has made statements which seriously 
call into question his credibility.  For example, a September 
2003 VA treatment record shows that the veteran reported at 
that time that his in-service lip laceration was due to an 
assault by his sergeant in 1964.  The service medical records 
instead clearly show that the lip laceration resulted from 
being hit by a hatch cover of a vehicle.  Furthermore, a 
September 2002 VA treatment record indicates that the veteran 
has a history of memory impairment, possibly secondary to 
severe alcohol abuse.  

In short, for these reasons, the Board does finds that the 
veteran's assertions of in-service assaults are not credible.  

There thus is no objective evidence of a psychiatric 
disability in service or of a psychosis during the one year 
presumptive period after service, and no evidence of an in-
service psychic injury.  Element (2) has not been met, and 
the veteran's claim fails on that basis.

Turning for the sake of completeness to element (3), medical 
nexus, a December 2004 VA treatment record shows diagnoses of 
anxiety and paranoia related in part to in-service assaults.  
However, that opinion is based on the veteran's own statement 
to the examiner concerning alleged in-service assaults, which 
story the Board has determined in incredible.  Any medical 
nexus opinion which is premised on the veteran's tale of in-
service assaults is lacking in probative value.  
See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) [the Board 
is not required to accept doctors' opinions that are based 
upon the claimant's recitation of medical history]; and 
Elkins v. Brown, 5 Vet. App. 474, 478 [rejecting medical 
opinion as "immaterial" where there was no indication that 
the physician reviewed the claimant's service medical records 
or any other relevant document that would have enabled him to 
form an opinion on service connection on an independent 
basis].

The Board may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
given by the veteran.  See Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005).  In this case, the Board's rejection of the 
various medical statements linking the veteran's current 
psychiatric disorder to his military service is based on a 
review of the entire record.  In particular, there are the no 
service medical records corroborating his allegations of in-
service assaults.  Moreover, there is a lack of any reference 
to military service being the cause of the veteran's 
psychiatric during a lengthy period after service.  The 
veteran evidently recently revised his history in connection 
with his claim for monetary benefits from the government.

Implicit in the veteran's presentation is the contention that 
his psychiatric symptomatology began in service and continued 
thereafter.  A claim can still be substantiated if continuity 
of symptomatology is demonstrated after service.  
See Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 
3.303(b).  

However, as has been discussed in some detail in connection 
with element (2), there was no psychiatric disability 
diagnosed in service, and the objective evidence of record 
establishes the onset of psychiatric symptoms at the earliest 
in 1990, over two decades after service.  Supporting medical 
evidence is required.  See Voerth v. West, 13 Vet. App. 117, 
120-1 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent]. Such evidence is lacking in this 
case. Continuity of symptomatology after service is therefore 
not demonstrated.
  
In short, there is not of record competent medical nexus 
evidence linking the veteran's current psychiatric disability 
to service.  Hickson element (3) has also not been satisfied.

In summary, in the absence of the required Hickson second and 
third elements, the Board concludes that a preponderance of 
the evidence is against the claim of entitlement to service 
connection for an acquired psychiatric disability other than 
PTSD.  The benefits sought on appeal are accordingly denied.


ORDER

Service connection for disfigurement of the head and face 
other than the previously service-connected lower lip 
laceration is denied.

Service connection for a nervous system disorder is denied.

Service connection for a psychiatric disorder other than PTSD 
is denied.


REMAND

For reasons expressed immediately below, the Board believes 
that the remaining issues on appeal must be remanded for 
further evidentiary and procedural development.

4.  Entitlement to service connection for tooth loss.

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161 (2006).  The rating activity 
will consider each defective or missing tooth and each 
disease of the teeth and periodontal tissues separately to 
determine whether the condition was incurred or aggravated in 
the line of duty during active service. When applicable, the 
rating activity will determine whether the condition is due 
to in-service trauma. See 38 C.F.R. § 3.381 (2006).

The veteran's service medical records show that in March 1964 
he was hit on the lower lip by a hatch cover and that tooth 
number 30 was extracted in October 1964.  An August 2003 VA 
treatment record notes that the veteran has had full upper 
and lower dentures since 1993.  

In essence, the veteran appears to contend that his loss of 
teeth is due to dental trauma in service.  Such trauma is 
arguably established via the service medical records.  The 
Court has held that, in situations in which there is 
competent evidence of a current disability and evidence 
indicating an association between the claimant's disability 
and his active service, it is necessary to obtain a medical 
opinion as to whether there is a nexus between the claimed 
disability and his active service. 
See Charles v. Principi, 16 Vet. App. 370 (2002).

Accordingly, the Board believes that this issue should be 
referred to a dentist for a review of the file and an opinion 
as to whether the loss of any of the veteran's teeth was due 
to in-service dental trauma.  

5.  Entitlement to service connection for bilateral hearing 
loss.

A March 1992 VA treatment record shows a provisional 
diagnosis of decrease in hearing in the left ear.  Hickson 
element (1) has therefore arguably been met, at lest with 
respect to the left ear.  The veteran's service personnel 
records show his principal duty from September 1963 through 
1965 was a gunner.  In-service incurrence of injury, that is 
to say hazardous noise exposure, has arguably been shown, 
which is sufficient to satisfy Hickson element (2).

The Court has held that, in situations in which there is 
competent evidence of a current disability and evidence 
indicating an association between the claimant's disability 
and his active service, under 38 U.S.C.A. § 5103A VA is to 
obtain a medical opinion as to whether there is a nexus 
between that disability and his active service.  See Charles, 
supra.  

The Board believes that a medical examination is necessary in 
order to determine whether any hearing loss currently exists 
and if so whether it is related to the veteran's military 
service.

6.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for a back disorder.

7.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for a right shoulder 
disorder.

8.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for traumatic brain 
disease.

The RO's September 2003 and October 2005 VCAA letters did not 
inform the veteran of the need to submit new and material 
evidence to reopen the previously-denied claims of service 
connection for a back disorder, a right shoulder disorder, 
and traumatic brain disease.  These letters did not satisfy 
the requirements of the later-decided case of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which held that claimants 
must be specifically informed of what is required to reopen 
their previously-denied claims.  The Board has been 
prohibited from itself curing this defect.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  A letter addressing the need to 
submit new and material evidence to 
reopen the previously-denied claims of 
service connection for a back disorder, a 
right shoulder disorder, and traumatic 
brain disease must be provided to the 
veteran, with a copy to his 
representative.  See Kent, supra.

2.  The veteran's VA claims folder should 
be referred to a dentist in order to 
determine whether the loss of any of the 
veteran's teeth was due to in-service 
dental trauma, specifically the incident 
which resulted in the service-connected 
lower lip laceration. The reviewing 
dentist should be requested to review the 
records and provide an opinion as to 
whether it is at least as likely as not 
that the veteran currently exhibits any 
dental disability which is the result of 
the trauma in service of being hit on the 
lower lip by a hatch cover.  If 
examination of the veteran is deemed to 
be necessary by the reviewer, this should 
be scheduled.  A report should be 
prepared and associated with the 
veteran's VA claims folder.  

3.  VBA should schedule the veteran for 
an audiology examination to determine 
the current existence, severity and 
etiology of any hearing loss.  All 
indicated tests should be performed.  
The examiner must to state an opinion 
as to whether is as least as likely as 
not that any hearing loss found is 
related to the veteran's military 
service.  A report of the examination 
should be prepared and associated with 
the veteran's VA claims folder.

4.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claims.  If the decision remains 
unfavorable to the veteran, in whole or 
in part, a supplemental statement of the 
case (SSOC) should be prepared.  The 
veteran and his representative should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


